Exhibit 10.1
AMENDMENT TO
STOCK PURCHASE AGREEMENT
THIS AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of March 19, 2010 by and between Supplemental Manufacturing &
Ingredients, LLC, an Arizona limited liability company (“Investor”) and
HealthSport, Inc. a Delaware corporation (the “Company”).
RECITALS
WHEREAS, Investor has purchased stock in the Company pursuant to that certain
Stock Purchase Agreement dated November 6, 2009 by and between the parties (the
“Stock Purchase Agreement”). In connection therewith, Investor and the Company
executed that certain Promissory Note dated as of December 1, 2009 (the “Note”),
as well as that certain Stock Pledge Agreement dated as of December 1, 2009 (the
“Pledge”) and that certain Escrow Agreement dated as of December 1, 2009
(collectively, all such documents, the “Stock Purchase Documents”);
WHEREAS, in connection with the execution of Amendments to each of the Note and
the Pledge of even date herewith, Investor and the Company desire to amend the
terms of the Stock Purchase Agreement as set forth herein;
NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, intending to be legally bound hereby, the
parties agree as follows:
1. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Stock Purchase Agreement.
2. Additional Rights of Investor. The following is hereby added as Section 16 to
the Stock Purchase Agreement:
Section 16. Additional Rights of Investor.
In fulfilling its obligations under Section 2A of the Note, as amended, Investor
is hereby
authorized to do the following:
(a) Negotiate and settle Company obligations toward third parties, including
without limitation those to the Company’s vendors and debt holders, provided
that, at the time thereof, any such settlement or payment is reasonable, is in
the best interests of the Company and conforms to the Use of Proceeds schedule
attached as Exhibit C to the Stock Purchase Agreement; and

 

 



--------------------------------------------------------------------------------



 



(b) Make payments directly to third party creditors of the Company which
payments shall be offset against those required under Section 2A of the Note, as
amended. In such event, Investor shall notify the Company in writing with the
amount and date of payment prior to the making of such payment.
3. Additional Share Issuance Dates. The following dates referenced in Section 6
of the Stock Purchase Agreement are hereby changed as indicated:

  a.  
The reference to the date “June 30, 2011” in Section 6.a) is hereby changed to
September 15, 2011.

  b.  
The references to the date “June 30, 2010” in Sections 6.b) and 6.c) are hereby
changed to September 15, 2010.

  c.  
The reference to the date “August 31, 2010” in Section 6.a) is hereby changed to
November 30, 2010.

4. Facility Construction. The following is hereby added as Section 17 to the
Stock Purchase Agreement:
Section 17. Facility Construction Provisions.

  a.  
Investor shall provide the Company with oversight and consulting services
(“Construction Oversight”) for the Oxnard Plant Improvements, as to which
Investor shall use its best commercial efforts to complete according to the
Company-approved timeline and payment schedule contained in the Construction
Contract. In connection with the foregoing, Investor shall provide such
expertise as may be necessary to (i) obtain cGMP certifications for the Oxnard
Plant comparable to those maintained by Investor with respect to its own Tempe,
AZ facility, and (ii) maintain such certifications for twelve (12) months after
the date hereof. Investor shall be entitled to compensation for the Construction
Oversight and ongoing cGMP consulting services as follows: (i) the scope and
cost to the Company of such shall be approved by the Company’s CEO and President
in advance and (ii) such compensation shall be paid in cash or shares of common
stock of the Company valued at a rate of $.15 per share.

  b.  
For purposes of this Section 17, each of “Oxnard Plant Improvements,” and
“Construction Contract” shall have the meanings ascribed to them in the Note, as
amended.

  c.  
In the event that Investor’s appointed members to the Company’s Board of
Directors, as set forth in Section 7 above, fail to constitute a majority of the
Board of Directors for any reason, Investor shall have the right to be repaid
for its expenses and costs resulting from the Oxnard Plant Improvements as
follows:

  (i)  
The Company shall repay Investor for (1) all amounts paid pursuant to
Section 2A.a(iii) of the Note, as amended, plus (2) all unpaid amounts due under
Section 17.a. above, (the “Repayment Obligation”).

  (ii)  
Investor shall be granted a security interest in all of the tangible and
intangible assets of the Company securing performance of the Repayment
Obligation (the “Repayment Security Interest”).

 

2



--------------------------------------------------------------------------------



 



  (iii)  
The Company and Investor shall hereafter in a timely manner execute commercially
reasonable documentation evidencing the obligations of this Section 17.c.,
including without limitation a short term promissory note with respect to the
Repayment Obligation (which shall provide that payments thereunder shall not
commence for a period of four (4) months after Investor elects to require such
repayment under this Section 17.c) and one or more security agreements
evidencing the Repayment Security Interest.

  (iv)  
In the event the Company repays any amount described in Section 17.c(i)(1) above
as to which Shares have been released from the Pledge to Investor, Investor
shall be required to reconvey such released Shares to the Company in connection
with such repayment.

5. Conflicts; Reaffirmation; Waiver. In the event of any conflict or
inconsistency between the provisions of the Stock Purchase Documents and the
provisions of this Amendment, the provisions of this Amendment shall govern.
Except to the extent expressly amended hereby, all terms and conditions of the
Stock Purchase Documents shall remain in full force and effect. Each party
hereto hereby expressly ratifies and affirms all such terms and conditions as of
the effective date hereof. The Company hereby acknowledges and agrees that no
events of default of Investor have occurred, or exist as of the date first set
forth above, under the Note and the other Stock Purchase Documents.
6. Governing Law; Jursidiction. THIS AMENDMENT AND THE OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. Each party hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this Amendment. Each party is
hereby authorized to submit, as conclusive evidence of such waiver of jury
trial, this Amendment to a court that has jurisdiction over the subject matter
of such litigation and the parties to this Amendment.
7. Additional Acts and Assurances. Each party hereto agrees to do all such
things and take all such actions, and to make, execute and deliver such other
documents and instruments, as shall be reasonably requested to carry out the
provisions, intent and purpose of this Amendment, including without limitation
amending any Stock Purchase Document as may be necessary to reflect the revised
provisions as set forth herein.
8. Counsel. The parties hereby acknowledge that (i) Keller Rohrback P.L.C. has
represented only Investor in connection with the Stock Purchase Documents and
this Amendment and (ii) the Company has been represented by other legal counsel
in connection with the Stock Purchase Documents and this Amendment.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal as of the date first above written.

            Investor:
Supplemental Manufacturing & Ingredients, LLC, an Arizona limited liability
company
      By:   Ferrel Raskin         Its: Chief Executive Officer             

            Company:
HealthSport, Inc. a Delaware corporation
      By:   Robert Davidson         Its: President             

 

4